Citation Nr: 1109299	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for ankylosing spondylitis with osteoporosis, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for Crohn's disease, vagotomy, pyloroplasty, cholecystectomy, Nissen fundoplication, and small intestine adhesions, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1957 to November 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.  

The issue of entitlement to an increased rating for dysthymia was also on appeal from the December 2008 rating decision.  However, in his substantive appeal, the Veteran indicated that he no longer wished to appeal this issue.  The issue of entitlement to special monthly compensation based on the need for regular aid and attendance was also on appeal and addressed in a January 2009 statement of the case.  However, in a February 2009 statement, the Veteran withdrew his appeal of this issue.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204


FINDING OF FACT

A February 2011 search of the Social Security Administration (SSA) death registry confirmed that the Veteran died in October 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


